Name: Commission Regulation (EC) No 2438/97 of 9 December 1997 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  regions of EU Member States
 Date Published: nan

 io . 12. 97 PEN Official Journal of the European Communities L 339/7 COMMISSION REGULATION (EC) No 2438/97 of 9 December 1997 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1 696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for the implementa ­ tion of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira; Whereas Commission Regulation (EEC) No 2219/92 (5), as last amended by Regulation (EC) No 2143/97 (6), lays down detailed rules for the application of the specific supply arrangements and establishes the forecast supply balance for milk products for Madeira; Whereas, pending a communication from the competent authorities updating the requirements of Madeira and in order to avoid a break in the application of the specific supply arrangements , the balance was drawn up for the period 1 July to 31 December 1997 by Commission Regulation (EC) No 1271 /97 Q; whereas, following the presentation by the Portuguese authorities of data on the requirements of Madeira, the balance has been drawn up for the whole of the 1997/98 marketing year; whereas the Annex to Regulation (EEC) No 2219/92 should accord ­ ingly be replaced by the Annex hereto; Whereas the supply balances provided for in the specific supply arrangements are established for the period 1 July to 30 June; whereas the definitive supply balance for the 1997/98 marketing year should therefore apply from the start of that year, i.e. 1 July 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1997 . For the Commission Franz F1SCHLER Member of the Commission (') OJ L 173 , 27 . 6 . 1992, p. 1 . 0 OJ L 320 , 11 . 12 . 1996, p. 1 . 0 OJ L 179 , 1 . 7. 1992, p. 6 . (4 ) OJ L 238 , 23 . 9 . 1993 , p. 24 . 0 OJ L 218 , 1 . 8 . 1992, p. 75 . (*) OJ L 297, 31 . 10 . 1997, p. 89 . (7) OJ L 174, 2 . 7 . 1997, p. 39 . L 339/8 [EN 10 . 12. 97Official Journal of the European Communities ANNEX ANNEX I Forecast supply balance for Madeira relating to milk products for the period 1 July 1997 to 30 June 1998 (tonnes) CN code Description Quantity 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 12 000 ex 0402 Skimmed-milk powder 800 ex 0402 Whole-milk powder 700 0405 Butter 1 200 0406 Cheese 1 200 '